COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Frank
Argued at Alexandria, Virginia


VISANOUKOUN SOUKSENGMANY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1641-99-4                  JUDGE LARRY G. ELDER
                                               APRIL 4, 2000
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                       Thomas D. Horne, Judge

            Pamela L. Grizzle (Pamela L. Grizzle, P.C.,
            on brief), for appellant.

            Michael T. Judge, Assistant Attorney General
            (Mark L. Earley, Attorney General, on
            brief), for appellee.


     Visanoukoun Souksengmany (appellant) appeals from his

convictions for breaking and entering, robbery, and four counts

of abduction, entered on his guilty pleas. 1   All offenses

occurred on or about August 20, 1996, when appellant was a

juvenile.   In 1999, following indictment, conviction, and

sentencing in the circuit court, appellant moved the trial court

to set aside his convictions.   Citing Baker v. Commonwealth, 28




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       The Commonwealth filed a motion to transfer this appeal to
the Virginia Supreme Court based on our purported lack of
jurisdiction. By order entered January 12, 2000, that motion
was denied, and we give no further consideration to the
Commonwealth's jurisdictional argument.
Va. App. 306, 504 S.E.2d 394 (1998), aff'd, 258 Va. 1, 516
S.E.2d 219 (1999), appellant contended the circuit court lacked

jurisdiction to convict him because he was a juvenile at the

time of the offenses and the record failed to establish that

either he or his mother was served with summonses as required by

Code § 16.1-263.

     The resolution of this appeal is controlled by the recent

decision in Moore v. Commonwealth, ___ Va. ___, ___ S.E.2d ___

(2000) (No. 990776).     See also Carter v. Commonwealth, 31 Va.

App. 393, 394-95, 523 S.E.2d 544, 545 (2000).    Because the

offenses for which appellant was convicted occurred on or after

July 1, 1996, the amendments to Code § 16.1-269.1 apply.       See

Moore, ___ Va. at ___, ___ S.E.2d at ___.    Therefore,

appellant's indictment in the circuit court cured the alleged

defects, and the circuit court properly denied his motion to set

aside the convictions.     See id.

     For these reasons, we affirm the trial court's refusal to

set aside the convictions.

                                                           Affirmed.




                                 - 2 -